Case 1:19-cv-03297-LTB Document 8-5 Filed 12/23/19 USDC Colorado Page 1 of 3



                                   HARRIS, KARSTAEDT,
                                 JAMISON & POWERS, P.C.
                                            ATTORNEYS AT LAW
                                       10333 E. Dry Creek Road, Suite 300
   Cathleen H. Heintz
                                          Englewood, Colorado 80112
     720.875.9745
   cheintz@hkjp.com                         Telephone 720.875.9140
                                            Facsimile 720.875.9141
                                                 www.hkjp.com




                                           December 13, 2019


                                  Via First Class and Electronic Mail

Omar T. Sulaiman
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, IL 60148
Electronic Mail: osulaiman@sulaimanlaw.com

        Re:        Jonathan S. Benton v. Vargo & Janson, P.C., U.S. Dist. Ct., D. Colorado, Civil
                   Action No. 19-CV-03297-LTB

Dear Mr. Sulaiman:

        Our firm represents Vargo & Janson, P.C. in the matter filed in U.S. District Court,
District of Colorado on November 21, 2019 on behalf of your client, Mr. Jonathan S. Benton.
Pursuant to my call to Mr. Sulaiman today, please contact me at your earliest convenience to
discuss this matter.

        As mentioned in my call to Mr. Sulaiman, the law firm of Vargo & Janson, P.C. represents
Marshall Recovery II, LLC. In March 2017, Marshall Recovery II, LLC purchased from Precise
Financial Group, LLC the debt owed by Mr. Benton to his original creditor, HSBC/Metris. Prior
to this purchase, on January 15, 2015, Precise Financial Group, LLC secured a judgment on
behalf of HSBC/Metris through the Douglas County Court for the amount of $2,833.47. (A copy
of the Transcript of Judgment, the “Judgment”, is attached hereto for your records). Upon
issuance of the Judgment, Vargo & Janson, P.C. has since been attempting to collect this debt on
behalf of its client, the judgment creditor.

       In September 2017 Mr. Benton called Vargo & Janson, P.C. regarding the garnishment of
his wages pursuant to the Judgment. Vargo and Janson, P.C. generously agreed to reduce the
amount owed of $4,651.11 to only $3,000.00 on the condition that Mr. Benton pay $25.00 per
week until the debt was extinguished. Mr. Benton accepted this offer, but then defaulted on the
agreement after only a few payments. That agreement is, therefore, null and void. At this point,
Mr. Benton has paid a total of $197.71 toward this debt, secured through garnishment, and which
balance continues to accrue at a rate of 23.9%.

                                        EXHIBIT E
Case 1:19-cv-03297-LTB Document 8-5 Filed 12/23/19 USDC Colorado Page 2 of 3



December 13, 2019
Page 2

        Mr. Benton’s acknowledgment of the debt owed to Vargo & Janson, P.C.’s client is
undisputed. Mr. Benton admitted owing the HSBC/Metris debt in various complaints he has made
to the Colorado Collection Agency Board and the Consumer Financial Protection Bureau.
Notably, each of these complaints, serially filed against Vargo & Janson, P.C. by Mr. Benton, has
resulted in the matter being closed with no administrative action taken.

         In light of these circumstances, this matter is ripe for a Motion to Dismiss, in which case
we will demand attorney’s fees and costs for preparation of such a motion. These expenses will be
owed by Mr. Benton to Vargo & Janson, P.C. in addition to the amounts he currently owes on
their client’s debt. As you may be aware, recovery of fees and costs for vexatious and frivolous
litigation such as is represented by Mr. Benton’s lawsuit against Vargo & Janson is permitted
pursuant to 28. U.S.C. 1927 and 15 U.S.C. 1681 n(c). Moreover, under these circumstances, a bad
faith counter-claim is warranted pursuant to 15 U.S.C. 1692(k) (§813(a)(3) of the Fair Debt
Collection Practices Act).

       Accordingly, we recommend you withdraw you complaint on or before December 17,
2019 before additional resources are unnecessarily expended in defense of this matter.


                                             Sincerely,

                                             Cathleen H. Heintz

                                             Harris, Karstaedt, Jamison & Powers, P.C.



cc:

Vargo & Janson, P.C.
Via electronic mail only
                      Case 1:19-cv-03297-LTB Document 8-5 Filed 12/23/19 USDC Colorado Page 3 of 3


v ⁄ › ʻ s~ƒ¢ ‹ ƒﬁ ›

From:                                    Cathleen Heintz
Sent:                                    Friday, December 13, 2019 2:57 PM
To:                                      ataylor@sulaimanlaw.com; osulaiman@suliamanlaw.com
Cc:                                      Virginia Schermerhorn; Carol LaMont
Subject:                                 Jonathan S. Benton v. Vargo & Janson, P.C.
Attachments:                             Benton TOJ (01544041x9D95D).pdf; 12-13-2019 Benton v. Vargo Janson P.C., Letter to
                                         Sulaiman (01544154x9D95D).pdf




Good Afternoon, Messrs. Taylor and Sulaiman – Our firm represents Vargo & Janson, P.C. in the matter filed in U.S.
District Court , District of Colorado on November 21, 2019 by your client, Mr. Jonathan S. Benton. Pursuant to my call to
Mr. Sulaiman today, please see attached correspondence and attachments thereto, and contact me at your earliest
convenience to discuss this matter.



Respectfully,
Cathleen H. Heintz
Cathleen H. Heintz
Harris, Karstaedt, Jamison & Powers, P.C.
10333 E. Dry Creek Road, Suite 300
Englewood, CO 80112
Phone: 720-875-9140 Fax: 720-875-9141
Direct Line: 720-875-9745

Website: http://www.hkjp.com

******************** Confidentiality Notice ********************

This e-mail, including attachments, contains information that is confidential and may be protected by the attorney/client
or other privileges. It is intended only for the use of the individual or entity named above. If you are not the intended
recipient, or an employee or agent responsible for delivery to that recipient, you are hereby notified that you have
received this transmission in error and that any disclosure, copying, distribution, or action taken in reliance on the
contents of this transmission is prohibited. If you have received this transmission in error, please immediately notify us
by telephone (720/875-9140), and delete the original message.




                                                                 1
